Citation Nr: 1502333	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Development is required to obtain all, outstanding records pertaining to the claims, notably all VA treatment records dated from January 2010 to the present.  Also, a VA examination is needed to determine the impairment associated with the lumbar spine disability:  although the Veteran failed to report to the previously scheduled examination, he has indicated that he was unable to attend because he was hospitalized.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include VA treatment records dated from January 2010 forward.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected lumbar spine disability.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




